DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 8/12/2019.  Accordingly, claims 1, 3 and 6-16 are pending for consideration on the merits in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/19/2019, 4/10/2020 and 12/15/2020 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: at least reference character 105 in figs. 1, 6, 9 and 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Specification
The disclosure is objected to because of the following informalities:

In at least 0055 and 0058 of the disclosure a conflict arise when at 0055 a pump down operation is described in where the valve 102 is closed and in 0058 the pump down operation is described in where valve 102 is opened.  Please amend for clarity.

In at least 0106 of the disclosure it is suggested in fig. 10 that S100 to S190 are the same as S100 to S190 in fig. 1.  However, fig. 10 describes embodiment 2 and the device in fig. 9 where valve 102 is omitted. Thus it is problematic to say S100 to S190 are the same when at S150 valve 102 is closed when embodiment 2 omits valve 102.  Please amend for clarity.
  
Appropriate correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract recites a number of conditions and/or method steps but does not concisely described an apparatus and its operation.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  

Regarding Claims 1 and 10, in line 10 the claim recites “a circulation path of refrigerant.”  Please amend the claim to recite - - a circulation path for refrigerant - - for clarity.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Interruption mechanism in at least claims 6-9 and 13-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
An interruption mechanism appears to be described as either a 4 way valve in 0110 of the specifications; a check valve in at least 0119 of the specifications or a cut-off valve in at least 0069 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 10, the recitation of “...a leakage sensor for refrigerant,” renders the claim unclear because it is unclear what “for refrigerant” means in the claim.  For examination purposes, the limitation has been interpreted as - - a leakage sensor for detecting a refrigerant leak - - for clarity.

Regarding Claim 7, the recitation of “...wherein the interruption mechanism has a second shut-off valve in a closed state, and the second shut-off valve is provided inside a path that connects the outdoor heat exchanger and the indoor heat exchanger through the compressor in the circulation path,” renders the claim unclear.  The limitation “the interruption mechanism” creates an antecedent basis issue.  Secondly, the limitation “a second shut-off valve” is unclear because the alleged interruption mechanism does not include a “first shut-off valve.”  Lastly, the recitation of “in a closed state” is unclear when it is questionable how the valve would be characterized in an “open state.”  For examination purposes, the limitation has been interpreted as - - wherein an interruption mechanism has a shut-off valve, and the shut-off valve is provided inside a path that connects the outdoor heat exchanger and the indoor heat exchanger through the compressor in the circulation path - - for clarity.

Regarding Claim 8, the recitation of “...wherein the interruption mechanism has a four-way valve,” renders the claim unclear.  The limitation “the interruption mechanism” creates an antecedent basis issue.  For examination purposes, the limitation has been interpreted as - - wherein an interruption mechanism has a four-way valve - - for clarity.

Regarding Claim 8, the recitation of “...the interruption mechanism includes a check valve,” renders the claim unclear.  The limitation “the interruption mechanism” creates an antecedent basis issue.  For examination purposes, the limitation has been interpreted as - - wherein an interruption mechanism includes a check valve - - for clarity.



Regarding Claim 10, the recitation of “...wherein in the second refrigerant recovery operation, the compressor is operated in a first mode in which the bypass path is interrupted, and when, in the first mode, the outdoor heat exchanger has no space in which the refrigerant is accumulated and the accumulator has a space in which the refrigerant is accumulated, the compressor is operated in a second mode in which the bypass path is formed,” renders the claim unclear because the claim is not commensurate in scope with the disclosure.  In particular, it is unclear what the limitation “...the outdoor heat exchanger has no space in which the refrigerant is accumulated and the accumulator has a space in which the refrigerant is accumulated,” means in the claim because the recited concept is not discussed in sufficient detail in the disclosure.  For examination purposes, the limitation has been interpreted as - - wherein in the second refrigerant recovery operation, the compressor is operated in a first mode in which the bypass path is interrupted, and the compressor is operated in a second mode in which the bypass path is not interrupted - - for clarity.

Regarding Claim 11, the recitation of “...wherein when the accumulator has no space in which the refrigerant is accumulated while the compressor is operated in the second mode, it is determined whether or not the outdoor heat exchanger has a space in which the refrigerant is accumulated, and when the outdoor heat exchanger has a space in which the refrigerant is accumulated, the compressor is operated in the first mode again to continue the second refrigerant recovery operation,” renders the claim indefinite.  The recited limitations are vague and unclear and does not clearly define a concept such that one skilled in the art would necessarily know the metes and bounds and/or scope of the claim. Please amend for clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (JP2013122364A) and Kanazawa et al. (EP2792971A1) in view of Tanaka et al. (US2017/0010030).

Regarding Claim 1, Morishita teaches a refrigeration cycle apparatus equipped with an outdoor unit [A] and at least one indoor unit [B; fig 18], the refrigeration cycle apparatus comprising: a compressor [1; 0013]; 
an accumulator [4] provided on a suction side for refrigerant relative to the compressor [1; 0013]; 
an outdoor heat exchanger [3] provided in the outdoor unit [A; 0013]; 
an indoor heat exchanger [101] provided in the indoor unit [B; 0013]; 

a leakage sensor [103] for detecting a refrigerant leak [0017]; 
a circulation path for the refrigerant [implicit], the circulation path being located in the outdoor unit [A] and the indoor unit [B] to include the compressor [1], the accumulator [4], the expansion valve [102], the outdoor heat exchanger [3], and the indoor heat exchanger [101; 0013]; a first shut-off valve [7] provided in a path [at least a portion of the circulation path between the outdoor heat exchanger and indoor heat exchanger] that connects the outdoor heat exchanger [3] and the indoor heat exchanger [101] without passing through the compressor [1] in the circulation path [0013; 0015]; and 
a controller [500] configured to control an operation of the refrigeration cycle apparatus [0016], 
wherein when the leakage sensor [103] detects a leakage of the refrigerant, a first refrigerant recovery operation and a second refrigerant recovery operation are performed in a state where the circulation path is formed in a direction in which the refrigerant discharged from the compressor passes through the outdoor heat exchanger [3] and the expansion valve [102], and subsequently passes through the indoor heat exchanger and where the second recovery operation is performed after the first recovery operation is ended [101; 0024; 0026; 0031; 0033; where when a leak is detected a cooling operation is started, first and second refrigerant recovery operations are started].
Whereas Morishita teaches a first refrigerant recovery operation and a second refrigerant recovery operation, Morishita does not explicitly teach wherein in the first refrigerant recovery operation, the compressor is operated while the first shut- off valve and the expansion valve are opened, and wherein in the second refrigerant recovery operation the compressor is operated while the first shut-off valve is closed, and wherein 
However, Kanazawa teaches a refrigeration apparatus [0001] having a refrigerant recovery operation wherein a compressor [24] is operated while a first shut- off valve [37, 38] and an expansion device [33] are opened, and an indoor fan [44] is stopped [0060-0063]. Kanazawa teaches that it is known in the field of endeavor of refrigeration that this arrangement effectively utilizes the accumulator of the outdoor unit and avoids the failure of refrigerant not being collected during the refrigerant recovery operation [0024].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Morishita to  have a first refrigerant recovery operation wherein in the first refrigerant recovery operation, the compressor is operated while the first shut- off valve and the expansion valve are opened, and wherein the indoor fan is stopped in view of the teachings of Kanazawa in order to effectively utilize the accumulator of the outdoor unit and avoid the failure of refrigerant not being collected during the refrigerant recovery operation.
Lastly, Tanaka teaches an air conditioning apparatus [0001] having a refrigerant recovery operation wherein a compressor [3] is operated while a first shut-off valve [11] is closed, and where an indoor fan [61] is operated [0061; 0062].  Tanaka teaches that it is known in the field of endeavor of refrigeration that this arrangement effectively reduces the influence of refrigerant on the environment due to refrigerant leakage [0068]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Morishita to  have wherein the second refrigerant recovery operation the 

Regarding Claim 6, Morishita, as modified, teaches the invention of Claim 1 above and Morishita teaches an interruption mechanism [2] for interrupting a path of the refrigerant between the indoor unit and the accumulator after the compressor is stopped to end the second refrigerant recovery operation [0013].
The recitation of "for interrupting a path of the refrigerant between the indoor unit and the accumulator after the compressor is stopped to end the second refrigerant recovery operation" recited in the claim has been considered a recitation of intended use.  The prior art structure as modified above is capable of preforming as intended.  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114

Claims 3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (JP2013122364A), Kanazawa et al. (EP2792971A1) and Tanaka et al. (US2017/0010030) as applied to claim 1 above, and further in view of Aoyama et al. (JPH09138016A).

Regarding Claim 3, Morishita, as modified, teaches the invention of Claim 1 above and Morishita teaches a pressure detector [13] disposed on the suction side relative to the compressor [1; 0098].  Morishita, as modified, does not teach wherein when pressure of the refrigerant detected by the pressure detector becomes lower than 
However, Aoyama teaches an air conditioner having a suction pressure detector [Prs; 0001; 0036] wherein when pressure of the refrigerant detected by the pressure detector [Prs] becomes lower than a prescribed determination value during execution of a refrigerant recovery operation, the compressor [1] is stopped to end the refrigerant recovery operation [0041; 0042]. Aoyama teaches that it is known in the field of endeavor of refrigeration that this arrangement secures the automatic collection of refrigerant in the outdoor unit [0043]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Morishita to  have  wherein when pressure of the refrigerant detected by the pressure detector becomes lower than a prescribed determination value during execution of the second refrigerant recovery operation, the compressor is stopped to end the second refrigerant recovery operation in view of the teachings of Aoyama in order to secure the automatic collection of refrigerant in the outdoor unit.

Regarding Claim 7, Morishita, as modified, teaches the invention of Claim 3 above and Kanazawa teaches where an interruption mechanism has a shut-off valve [37], and the shut-off valve [37] is provided inside a path [71] that connects the outdoor heat exchanger [28] and the indoor heat exchanger [42] through the compressor [24] in the circulation path [0047; fig 1].

    PNG
    media_image1.png
    636
    767
    media_image1.png
    Greyscale


Drawing I

Regarding Claim 8, Morishita, as modified, teaches the invention of Claim 3 above and Kanazawa teaches wherein an interruption mechanism has a four-way valve [26] that is controlled to allow communication between a first port and a second port and to allow communication between a third port and a fourth port, the first port of the four-way valve is connected to a path leading to the accumulator, the second port of the four-way valve is connected to a path leading to the outdoor heat exchanger, the third port of the four-way valve is connected to a discharge side of the refrigerant relative to the .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (JP2013122364A), Kanazawa et al. (EP2792971A1), Tanaka et al. (US2017/0010030) and Aoyama et al. (JPH09138016A) as applied to claim 3 above, and further in view of Kawai et al. (JP2015075272A).

Regarding Claim 9, Morishita, as modified, teaches the invention of Claim 3 above and Kanazawa teaches a four-way valve [26] having a first port, a second port, a third port, and a fourth port, wherein the four-way valve is controlled to bring about one of: a first state allowing communication between the first port and the fourth port and allowing communication between the second port and the third port, and a second state allowing communication between the first port and the second port and allowing communication between the third port and the fourth port, the first port of the four-way valve is connected to a path leading to the accumulator, the second port of the four-way valve is connected to a path leading to the outdoor heat exchanger, the third port of the four-way valve is connected to a discharge side of the refrigerant relative to the compressor, the fourth port of the four-way valve is connected to a path leading to the indoor heat exchanger. in the first refrigerant recovery operation and the second refrigerant recovery operation, the four-way valve is controlled to bring about the first state [0033; 0034; Drawing I].  Morishita does not teach where an interruption mechanism includes a check valve connected to a path between the first port and the 
However, Kawai teaches an air conditioner [0001] having an interruption mechanism including a check valve [53] connected to a path between a first port [b] and an accumulator [26], and the check valve is connected in a direction in which the refrigerant is allowed to flow from the first port to the accumulator and the refrigerant is prevented from flowing from the accumulator to the first port [0084-0086; fig 9]. Kawai teaches that it is known in the field of endeavor of refrigeration that this arrangement secures a cheaper structure when a check valve can be used as a shutoff in lieu of a shutoff valve [0086]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Morishita to  have  where an interruption mechanism includes a check valve connected to a path between the first port and the accumulator, and the check valve is connected in a direction in which the refrigerant is allowed to flow from the first port to the accumulator and the refrigerant is prevented from flowing from the accumulator to the first port in view of the teachings of Kawai in order to secure a cheaper structure by using a check valve as a shutoff in lieu of a shutoff valve.

Claims 10, 11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (JP2013122364A), Kanazawa et al. (EP2792971A1) and Tanaka et al. (US2017/0010030) in view of Kawai et al. (JP2015075272A).


Regarding Claim 10, Morishita teaches a refrigeration cycle apparatus equipped with an outdoor unit [A] and at least one indoor unit [B; fig 18], the refrigeration cycle apparatus comprising: a compressor [1; 0013]; 
an accumulator [4] provided on a suction side for refrigerant relative to the compressor [1; 0013]; 
an outdoor heat exchanger [3] provided in the outdoor unit [A; 0013]; 
an indoor heat exchanger [101] provided in the indoor unit [B; 0013]; an expansion valve [102; 0013]; 
an indoor fan [not shown] provided corresponding to the indoor heat exchanger [101; 0014]; 
a leakage sensor [103] for detecting a refrigerant leak [0017]; 
a circulation path for the refrigerant [implicit], the circulation path being located in the outdoor unit [A] and the indoor unit [B] to include the compressor [1], the accumulator [4], the expansion valve [102], the outdoor heat exchanger [3], and the indoor heat exchanger [101; 0013]; 
a first shut-off valve [7] provided in a path [at least a portion of the circulation path between the outdoor heat exchanger and indoor heat exchanger] that connects the outdoor heat exchanger [3] and the indoor heat exchanger [101] without passing through the compressor [1] in the circulation path [0013; 0015]; and 
a controller [500] configured to control an operation of the refrigeration cycle apparatus [0016], wherein when the leakage sensor [103] detects a leakage of the refrigerant, a first refrigerant recovery operation and a second refrigerant recovery operation are performed in a state where the circulation path is formed in a direction in which the refrigerant discharged from the compressor passes through the outdoor heat exchanger [3] and the expansion valve [102], and subsequently passes through the indoor heat exchanger and where the second recovery operation is performed after the 
the refrigeration cycle apparatus further comprises a bypass path [5, 50] in the circulation path of the refrigerant, the refrigerant being routed through the bypass path to the accumulator [4] from a refrigerant path that connects the outdoor heat exchanger [3] and the expansion valve [102; 0066]; 
an inside heat exchanger [51] in the circulation path of the refrigerant, the inside heat exchanger being provided between the outdoor heat exchanger [3] and the expansion valve [102; 0066; fig 18],and configured to perform heat exchange between refrigerant flowing through the bypass path and refrigerant flowing through the refrigerant path [0066]; and 
a control valve [52] for controlling formation and interception of the bypass path [0066].
Morishita does not teach wherein in the first refrigerant recovery operation, the compressor is operated while the first shut- off valve and the expansion valve are opened, and wherein in the second refrigerant recovery operation the compressor is operated the compressor is operated in a first mode in which the bypass path is interrupted, while the first shut-off valve is closed, and
 wherein in the second refrigerant recovery operation, the compressor is operated in a first mode in which the bypass path is interrupted, and the compressor is operated in a second mode in which the bypass path is not interrupted.  
However, Kanazawa teaches a refrigeration apparatus [0001] having a refrigerant recovery operation wherein a compressor [24] is operated while a first shut- off valve [37, 38] and an expansion device [33] are opened [0060-0063]. Kanazawa teaches that it is known in the field of endeavor of refrigeration that this arrangement 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Morishita to  have a first refrigerant recovery operation wherein in the first refrigerant recovery operation, the compressor is operated while the first shut- off valve and the expansion valve are opened in view of the teachings of Kanazawa in order to effectively utilize the accumulator of the outdoor unit and avoid the failure of refrigerant not being collected during the refrigerant recovery operation.
Also, Tanaka teaches an air conditioning apparatus [0001] having a refrigerant recovery operation wherein a compressor [3] is operated while a first shut-off valve [11] is closed [0061; 0062].  Tanaka teaches that it is known in the field of endeavor of refrigeration that this arrangement effectively reduces the influence of refrigerant on the environment due to refrigerant leakage [0068]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Morishita to have wherein the second refrigerant recovery operation the compressor is operated while the first shut-off valve is closed in view of the teachings of Tanaka in order to effectively reduce the influence of refrigerant on the environment due to refrigerant leakage.
However, Kawai teaches an air conditioner [0001] where in a refrigerant recovery operation a compressor is operated in a first mode in which the bypass path is interrupted, and the compressor is operated in a second mode in which the bypass path is not interrupted [0036-0038; 0041]. Kawai teaches that it is known in the field of endeavor of refrigeration that this arrangement reduces the influence of refrigerant on the environment due to refrigerant leakage [0046]. 


Regarding Claim 11, as best understood, Morishita, as modified, teaches the invention of Claim 10 above and teaches wherein when the accumulator has no space in which the refrigerant is accumulated while the compressor is operated in the second mode, it is determined whether or not the outdoor heat exchanger has a space in which the refrigerant is accumulated, and when the outdoor heat exchanger has a space in which the refrigerant is accumulated, the compressor is operated in the first mode again to continue the second refrigerant recovery operation [As modified above, where Kawai teaches where the compressor operates in the mentioned first mode and second mode].

Regarding Claim 13, Morishita, as modified, teaches the invention of Claim 10 above and Morishita teaches an interruption mechanism [2] for interrupting a path of the refrigerant between the indoor unit and the accumulator after the compressor is stopped to end the second refrigerant recovery operation [0013].
The recitation of "for interrupting a path of the refrigerant between the indoor unit and the accumulator after the compressor is stopped to end the second refrigerant recovery operation" recited in the claim has been considered a recitation of intended use.  The prior art structure as modified above is capable of preforming as intended.  It has been held that the recitation with respect to the manner in which a claimed 

Regarding Claim 16, Morishita, as modified, teaches the invention of Claim 13 above and Kanazawa teaches a four-way valve [26] having a first port, a second port, a third port, and a fourth port, wherein the four-way valve is controlled to bring about one of: a first state allowing communication between the first port and the fourth port and allowing communication between the second port and the third port, and a second state allowing communication between the first port and the second port and allowing communication between the third port and the fourth port, the first port of the four-way valve is connected to a path leading to the accumulator, the second port of the four-way valve is connected to a path leading to the outdoor heat exchanger, the third port of the four-way valve is connected to a discharge side of the refrigerant relative to the compressor, the fourth port of the four-way valve is connected to a path leading to the indoor heat exchanger in the first refrigerant recovery operation and the second refrigerant recovery operation, the four-way valve is controlled to bring about the first state [0033; 0034; Drawing I] and Kawai teaches having an interruption mechanism including a check valve [53] connected to a path between a first port [b] and an accumulator [26], and the check valve is connected in a direction in which the refrigerant is allowed to flow from the first port to the accumulator and the refrigerant is prevented from flowing from the accumulator to the first port [0084-0086; fig 9].




Claims 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (JP2013122364A), Kanazawa et al. (EP2792971A1), Tanaka et al. (US2017/0010030) and Kawai et al. (JP2015075272A) as applied to claims11 and 13 above, and further in view of Aoyama et al. (JPH09138016A).

Regarding Claim 12, Morishita, as modified, teaches the invention of Claim 11 above and Morishita teaches a pressure detector [13] disposed on the suction side relative to the compressor [1; 0098].  Morishita, as modified, does not teach wherein when pressure of the refrigerant detected by the pressure detector becomes lower than a prescribed determination value or when each of the outdoor heat exchanger and the accumulator has no space in which the refrigerant is accumulated, the compressor is stopped to end the second refrigerant recovery operation.
However, Aoyama teaches an air conditioner having a suction pressure detector [Prs; 0001; 0036] wherein when pressure of the refrigerant detected by the pressure detector [Prs] becomes lower than a prescribed determination value during execution of a refrigerant recovery operation, the compressor [1] is stopped to end the refrigerant recovery operation [0041; 0042; where the claim appears to be claimed in the alternative]. Aoyama teaches that it is known in the field of endeavor of refrigeration that this arrangement secures the automatic collection of refrigerant in the outdoor unit [0043]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Morishita to  have  wherein when pressure of the refrigerant detected by the pressure detector becomes lower than a prescribed determination value during execution of the second refrigerant recovery operation, the compressor is stopped to 

Regarding Claim 14, Morishita, as modified, teaches the invention of Claim 13 above and Kanazawa teaches where an interruption mechanism has a shut-off valve [37], and the shut-off valve [37] is provided inside a path [71] that connects the outdoor heat exchanger [28] and the indoor heat exchanger [42] through the compressor [24] in the circulation path [0047; fig 1].

Regarding Claim 15, Morishita, as modified, teaches the invention of Claim 13 above and Kanazawa teaches wherein an interruption mechanism has a four-way valve [26] that is controlled to allow communication between a first port and a second port and to allow communication between a third port and a fourth port, the first port of the four-way valve is connected to a path leading to the accumulator, the second port of the four-way valve is connected to a path leading to the outdoor heat exchanger, the third port of the four-way valve is connected to a discharge side of the refrigerant relative to the compressor, the fourth port of the four-way valve is connected to a path leading to the indoor heat exchanger, and in the first refrigerant recovery operation and the second refrigerant recovery operation, the four-way valve is controlled to allow communication between the first port and the fourth port and to allow communication between the second port and the third port [See 0033; Drawing I].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763